

116 HR 4656 IH: Background Ozone Research Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4656IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mr. McAdams (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Administrator of the Environmental Protection Agency to seek to enter an agreement
			 with the National Academies of Sciences, Engineering, and Medicine to
			 conduct a study on the science of background ozone in the United States
			 and to provide research recommendations to better understand background
			 ozone contributions to ground-level ozone, and for other purposes.
	
 1.Short titleThis Act may be cited as the Background Ozone Research Act. 2.FindingsCongress finds the following:
 (1)Ground-level ozone, a type of tropospheric ozone, is created when nitrogen oxides (NOX) and volatile organic compounds (VOCs), emitted by motor vehicles, power plants, other industrial processes, or natural processes like wildfires, chemically react in the presence of ultraviolet (UV) radiation from the Sun.
 (2)Ground-level ozone present in a given area may be attributed to either local, human produced sources or sources that are not local and human produced.
 (3)United States background ozone (hereafter referred to as background ozone) is the ground-level ozone that would exist in the absence of any human-produced emissions inside the United States.
 (4)Ground level ozone is considered a harmful pollutant due to its effects on people and the environment and is the main component of smog.
 (5)The American Thoracic Society estimated the annual excess mortality due to ground-level ozone in the United States at 3,880 individuals as of 2017.
 (6)Ground-level ozone has been linked to plant damages and thus diminished crop yields. (7)A number of cities and regions in the United States remain out of compliance with Environmental Protection Agency (EPA) National Ambient Air Quality Standards (NAAQS) for ground-level ozone.
 (8)Further research would help to understand background ozone trends and how to mitigate background ozone.
			3.Study on background ozone research needs
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall seek to enter an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this Act as the National Academies) under which the National Academies shall conduct a study on the current and future research needs regarding background ozone. The study shall—
 (1)propose a framework of standard terms and definitions for types of non-local ground level ozone, including types of background ozone, to standardize research on ground-level ozone;
 (2)examine the current understanding of background sources of ozone and the contribution of such sources to ground-level ozone in the United States to identify gaps in knowledge that need to be addressed with additional research;
 (3)examine challenges in quantifying the sources of background ozone and the contributions of each such source to ground-level ozone on a regional scale in the United States and identifies specific research needs to address these challenges;
 (4)include an outline of a plan for a research and development program, including specifications for costs, timeframes, and responsible agencies, to support analysis and demonstration of background ozone trends, including by—
 (A)improving collection and observational infrastructure; (B)improving confidence in model outputs;
 (C)reducing uncertainties in estimates of background ozone; and (D)making background ozone research outputs more useful and accessible to decision-makers; and
 (5)identify opportunities for international engagement that may facilitate increased research collaborations that improve understanding of ozone trends.
 (b)ReportAs a condition of any agreement under subsection (a), the Administrator shall require that the National Academies transmit to Congress a report on the results of the study under subsection (a) not later than 24 months after the date of enactment of this Act.
			